Per Curiam.
This appeal claimed error in a portion of the charge to the jury on the issue of damages and in the refusal of the court to set aside the verdict as excessive.
In the light of the entire charge on the issue of damages and the limited exception taken to it, we find nothing erroneous. Lucier v. Meriden-Wallingford Sand & Stone Co., 153 Conn. 422, 426, 216 A.2d 818.
On the evidence presented, the jury could reasonably find that the damages awarded constituted fair, *695just and reasonable compensation for the injuries the plaintiffs sustained. Accordingly, there was no error in the refusal of the court to set the verdict aside. Schaller v. Roadside Inn, Inc., 154 Conn. 61, 68, 221 A.2d 268; Lopez v. Price, 145 Conn. 560, 564, 569, 145 A.2d 127.
There is no error.